Citation Nr: 0945790	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-34 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for degenerative disc 
disease of the low back.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for hypertension, to 
include as secondary to or aggravated by the service 
connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

The Board notes that the Veteran requested a VA examination 
for his low back condition, tinnitus, and hypertension in 
December 2005.  However, he was never scheduled for one.  The 
Board finds that the Veteran's claims will be remanded for 
further development to fulfill the VA's duty to assist in 
addition to the reasons stated below. 
 




Low Back Disorder

The Veteran claims that he developed his current low back 
disorder as a result of his military service.  He stated he 
was an engineer during service and was required to do heavy 
lifting of building materials and equipment.  The Veteran 
stated he had back pain for years as a result of his service 
but did not seek medical treatment until recently.  See 
Veteran's statement, dated December 2005.

The Veteran's service personnel records verify he was a 
combat engineer stationed in Vietnam during his military 
service.  See Personnel records. 

The Veteran's service treatment records indicate no complaint 
or treatment for back disorders or stresses.  See Service 
treatment records, dated April 1969 to May 1971.  The 
Veteran's separation examination reports normal findings for 
the back and the Veteran did not report any problems of back 
problems.  See Separation examination, dated May 1971.

According to the post service treatment records, the first 
evidence of reported low back pain was in June 2000.  Dr. T. 
Smith, the Veteran's private doctor, noted he had a past 
history of significant disc disease in his low lumbar area.  
An x-ray of his low back taken later that month shows 
"moderate disk space narrowing at L5-S1 with a bit of 
degenerative change in that area."  See Dr. T. Smith private 
treatment records, dated June 2000.

In June 2000, the Veteran reported he was still experiencing 
discomfort in his lower back with symptoms down both his 
legs.  Upon examination of his lower back, Dr. T. Smith 
stated there was no swelling, heat, or redness.  The Veteran 
had normal range of motion with slight pain at the extremes.  
Id.

In July 2000, Dr. A. Jones reported that a CT of the 
Veteran's lower back revealed "minimal degenerative bony and 
disc space changes... [and does not show] evidence of any 
significant canal stenosis or nerve root impingement."  See 
Dr. A. Jones CT report, dated July 2000. 

In August 2000, the Veteran reported continued discomfort and 
intermittent pain in his lower back.  A computed tomography 
scan of his back did not reveal any evidence of central canal 
stenosis.  A magnetic resonance imaging (MRI) of the 
Veteran's back revealed "some desiccation disc material at 
L4-L5 with bulging and osteophyte formation causing some 
foraminal narrowing at L5-S1, which is in keeping with the 
distribution of the discomfort and numbness down his leg.  
[The Veteran] continues to work as a mason and does a lot of 
lifting but wears a brace during the day."  See Dr. T. Smith 
private treatment records, dated August 2000.

Between October 2000 and April 2002, the Veteran continued 
experiencing low back discomfort intermittently and 
considered surgical treatment options.  

At a VA medical center in September 2004, the Veteran 
reported some back pain that did not radiate into his feet.  
See VA treatment record, dated September 2004.

In April 2009, Dr. T. Smith submitted a letter stating that 
the Veteran "suffers from significant degenerative disease 
affecting his cervical... and his lumbar spine.  He did 
extremely heavy work during his military service which may 
well have contributed to some of the degenerative condition 
in his neck and low back he is having to deal with at this 
point in his life."

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the Veteran's claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Also significant is whether the 
examining medical provider had a sufficiently clear and well-
reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data).  The Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Therefore, despite the positive nexus opinion given by Dr. 
Smith, the Board finds this matter must be remanded for 
further development and clarification.  In this case, based 
on the Veteran's statement that he had experienced low back 
problems from his military service, that he did not seek 
treatment until years after service,  and Dr. Smith's 
treatment records indicating the Veteran has a past history 
of degenerative disc disease, the Board finds a VA 
examination and opinion are needed.  Moveover, the Veteran 
requested a VA examination in December 2005 but was never 
scheduled for one.  Therefore, the Board remands this matter 
for further development.

Tinnitus

The Veteran contends that during his military service in 
Vietnam, he was exposed to mortar attacked which caused 
ringing in his ears for days afterwards.  The Veteran stated 
even after service he experienced ringing in his ears for 
days at a time.  See Veteran's statement, dated December 
2005.

According to the Veteran's personnel records, he a member of 
Company D, 35th Engineer Battalion from November 1964 to 
September 1970.  It has been verified by the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR)) of 
mortar attacks against the 35th Engineer Battalion in April 
1970.  See CURR Request. 

According to the Veteran's service treatment records, 
including the separation exam record, there is no complaint 
or treatment of tinnitus.  See service treatment records. 

In June 2005, the Veteran was denied by the RO for his claim 
of service connection of tinnitus.  The Ratings Decision 
stated that the Veteran was first diagnosed with tinnitus was 
in June 6, 2000 according the Dr. Smith's private treatment 
records.  Upon reviewing the evidence, the Board finds no 
mention of a tinnitus diagnosis in Dr. Smith's treatment 
records under June 2, 2000.

According to Dr. Smith's private treatment records, the first 
instance the Veteran complained of tinnitus was in March 
1999.  Dr. Smith noted he was "going to ask Dr. Rish to see 
[the Veteran] to see if there is not anything he can do about 
that."  However, there are no treatment records from Dr. 
Rish in the file or any treatment records from Dr. Smith 
diagnosing or treating the Veteran's complaints of tinnitus. 

Dr. Smith stated in April 2009 that since the Veteran's 
military service, "he has had difficulty with significant 
symptomatic tinnitus.  He describes a loud ringing which 
bothers him during the day and night.  He has been assessed 
by ENT specialist in the past to feel that his tinnitus is 
secondary to acoustic trauma.  It is my opinion that his 
tinnitus is a direct result of him military service."  See 
Dr. T. Smith letter, dated April 2009. 

Given the Veteran's claim of loud noise exposure with 
verified episodes of mortar attacks during service, Dr. 
Smith's positive nexus opinion, and lack of clear evidence of 
a diagnosis for tinnitus, the Board finds this issue should 
be remanded for further development.  

Hypertension Secondary to PTSD

The Veteran contends that his diagnosed hypertension is 
secondary to his service connected PTSD.  The Veteran was 
service connected for PTSD by a February 2009 Rating 
Decision. 

According to the evidence on record, the Veteran's high blood 
pressure was first noted by Dr. Smith in April 2002 at 
"170/105 left sitting."  The Veteran's blood pressure 
continued to rise and over the period of months and Dr. Smith 
prescribed the Cozaar in October 2003.  Dr. Smith continued 
to treat the Veteran for his hypertension.  See Dr. T. Smith 
private treatment records.

Between January and August 2007, the Veteran was treated at 
Cookeville Regional Medical Center and Tennessee Heart for 
chest pains and heart related conditions.  The private 
treatment records from both medical facilities note the 
Veteran's hypertension but do not link it to PTSD.  See 
Cookeville Regional Medical Center treatment records, dated 
January to May 2007; and Tennessee Heart treatment records, 
dated January and February 2007. 

In December 2005, Dr. Smith opined that the Veteran's 
diagnosed hypertension is "related to his military service 
during his time in Vietnam."  Dr. Smith stated, "[The 
Veteran] has had problems over the years with hypertension 
which may well have been brought on by a combination of his 
[PTSD] and increased anxiety and stress over the years."  
See Dr. T. Smith letter, dated December 2005.

Again in April 2009, Dr. Smith stated the Veteran's PTSD 
symptoms and "the stresses that he was exposed to during his 
military service have contributed to some of his hypertension 
which requires medical treatment at this time."  See Dr. T. 
Smith letter, dated April 2009.

While there is no medical evidence that the Veteran's 
hypertension is related secondary to his service connection, 
other than Dr. Smith's opinion, and given his service 
connected PTSD, the Board finds that a VA examination is 
needed for further development and opinion. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an orthopedic VA 
examination for his low back disability.  
All appropriate testing should be 
accomplished, and the examiner should 
render an opinion as to whether the 
Veteran's low back disorder is at least as 
likely as not related to his service.  The 
VA examiner is asked to comment on Dr. T. 
Smith's April 2004 positive nexus opinion.  
The complete rationale for the opinion 
expressed must be provided.  The claims 
file and a complete copy of this remand 
should be provided to and reviewed by the 
examiner prior to conducting this 
examination, and the review should be 
acknowledged.  

2.	Schedule the Veteran for a VA audiological 
examination to determine the nature and 
etiology the Veteran's tinnitus, if 
diagnosed.  The examiner is asked to state 
whether it is at least as likely as not 
that any tinnitus diagnosed is 
etiologically related to service.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder and 
a complete copy of this remand must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.	Schedule the Veteran for a VA examination 
for an opinion on the etiology of his 
hypertension.  All testing deemed necessary 
by the examiner should be performed and the 
results reported in detail.  The examiner is 
asked to state whether it is at least as 
likely as not that the Veteran's 
hypertension is etiologically related to 
service or his service-connected PTSD.  A 
complete rationale for any opinions 
expressed must be provided.  The claims 
folder must be available for review by the 
examiner in conjunction with the examination 
and this fact should be acknowledged in the 
reports.  The examiner is asked to comment 
on Dr. T. Smith's positive nexus opinion.  
The complete rationale for any opinion 
expressed must be provided.  

4.	Thereafter, the AMC should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claim of 
entitlement to service connection.  If the 
benefit sought remains denied, the AMC 
should issue a supplemental statement of 
the case and afford the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

